Citation Nr: 1522299	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for chronic left shoulder rotator cuff tendinitis, claimed as a left shoulder condition.  

2.  Entitlement to service connection for bilateral chronic infrapatellar bursitis with associated patellofemoral syndrome, claimed as a bilateral knee condition.  

3.  Entitlement to service connection for bilateral chronic ankle ligament strain with mild laxity, claimed as a bilateral ankle condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse as an observer
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active duty for training from July 2005 to September 2005 and active duty from September 2007 to July 2008 and May 2011 to May 2012, with additional unverified periods of service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a Travel Board hearing in March 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran incurred chronic left shoulder rotator cuff tendinitis during active service.  

2.  The Veteran incurred lateral chronic infrapatellar bursitis with associated patellofemoral syndrome during active service.

3.  The Veteran incurred bilateral chronic ankle ligament strain with mild laxity during active service.


CONCLUSIONS OF LAW

1.  Service connection for left shoulder rotator cuff tendinitis is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Service connection for bilateral chronic infrapatellar bursitis with associated patellofemoral syndrome is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Service connection for bilateral chronic ankle ligament strain with mild laxity is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014). Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for arthritis if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in both Kuwait and Iraq in support of Operation Iraqi Freedom (OIF).  He was awarded the Combat Action Badge.   See DD Forms 214.  He relates a history of pain in his ankles, knees and left shoulder since service, and relates his currently assessed disabilities to service.  The RO has continued to deny the Veteran's claims for service connection based upon a lack of "objective medical evidence," to support otherwise favorable VA medical opinions.  

As outlined above, the Veteran had service in the Army National Guard and was deployed twice in support of OIF.  His service treatment records do not disclose any assessment of any disability of the ankles, knees or shoulders, and his entrance examination was completely normal.  However, they do document that the Veteran did complain of swollen, stiff or painful joints at least on one occasion.  See October 2008 DD Form 2900, Post-Deployment Health Re-Assessment (PDHRA).  

A VA medical record dated in November 2008 documents that the Veteran reported having injured his left shoulder while lifting weights in service, to the extent he was unable to lift the shoulder for a time.  He related that shoulder pain lessened the week following the incident, but that he still had pain to date.  He also reported overall joint aches as well as soreness and pain of the ankles and knees.  X-rays were normal, however.  

In support of his claim, VA afforded the Veteran an examination in March 2010.   With respect to the shoulder the Veteran offered a specific history of awaking one morning to pain in the left shoulder, but did not recall any specific injury, although he did lift weights during his "time off" in-theater.  The Veteran related that his duties entailed a lot of construction work and that he wore full battle gear all the time.  He related shoulder soreness since his last deployment.  

With respect to the knees the Veteran stated that he noticed them hurting about 2 to 3 months following deployment to Iraq, and that he hurt his knees jumping from vehicles.  He related that he was treated by a medic with naproxen, and had knee pain since service.  

In regard to the ankles, he related that he noticed pain in the ankles about halfway through his deployment, and that at that time he began to have problems walking on rocks and uneven ground, with a tendency to roll the ankles.  He reported that he self-treated with ice and naproxen.   He described pain and instability of the ankles since.  

The examiner assessed chronic left shoulder rotator cuff tendinitis, chronic infrapatellar bursitis of the knees with mild patella femoral syndrome and bilateral ankle ligament strains with mild laxity.  For each disability, the examiner rendered a positive etiological opinion with respect to service.  In terms of rationale, and in summary, the examiner cited that the Veteran complained swollen and painful joints in October 2008 post-deployment, and had complained shortly thereafter of left shoulder, knee and ankle pain as shown in the VA records.  The examiner also cited to the reported history of symptoms provided by the Veteran in support of her conclusion, noting the circumstances of service as relayed to her by the Veteran.  

In support of his left shoulder claim, the Veteran submitted a private medical opinion from Dr. R.R.H. dated in May 2011, reflecting an assessment of left rotator cuff injury.  The report documents that the Veteran reported a history of fall during his service in Iraq, as well as lots of manual labor and heavy lifting, including in full body armor.  The Veteran related a history of shoulder pain during his deployment, but that he avoided seeking treatment out of concern for being delayed at discharge.  Dr. H. noted that he had treated the Veteran since his birth, and that the Veteran had no shoulder problems prior to entering the military.  

In March 2015, the Veteran testified before the Board.  He reiterated that he had injured the left shoulder lifting weights during his deployment to Iraq, explaining that he avoided seeking treatment at the time out of concern that his approved leave would be revoked.  He offered a history of walking on uneven terrain and knee and ankle pain since that deployment.    

The RO has consistently denied the claim, favoring the absence of "objective" evidence to support the Veteran's reported history, summarized above.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  "[a] bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). However, VA may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

Service connection is established.  The Veteran's reports of pain in the left shoulder, knees and ankles are indeed credible and consistent with the circumstances of his service, for which he was awarded the Combat Action Badge for service in Iraq in support of OIF.  38 U.S.C.A. § 1154(b).  He is competent to report his observations of his shoulder, knee and ankle symptoms, such as pain, weakness and instability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.   The service records document complaints of joint pain and symptoms immediately following his deployment to Iraq, and VA medical records document complaints shortly after that.  The March 2010 VA examination assesses current chronic disabilities of the left shoulder, knees and ankles, and the VA opinions competently attribute these assessments to service, with consideration of the service records and the Veteran's competent credible reports of symptoms.  The examiner's opinions are entitled to probative weight as they are based on a review of the history, an examination and as they are supported by a rationale.  The Board therefore concludes that service connection for the claimed disabilities is warranted.  Gilbert, supra.  


ORDER

Entitlement to service connection for chronic left shoulder rotator cuff tendinitis is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for bilateral chronic infrapatellar bursitis with associated patellofemoral syndrome is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for bilateral chronic ankle ligament strain with mild laxity is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


